DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a voltage target value generation unit to remove a high-frequency variation from a root mean square of the voltage detected by the voltage detection unit to generate a voltage target value; and a command unit to command, when the voltage at the point of interconnection detected by the voltage detection unit deviates from a voltage control deadband referenced to the voltage target value, the power converter circuit to output a reactive power based on a magnitude of the deviated amount of voltage.

Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a voltage target value generation unit to remove a high-frequency variation from a root mean square of the voltage detected by the voltage detection unit to generate a voltage target .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itaya (US 2016/0233681) teaches a voltage controller and voltage monitoring device. Itaya is the closest located prior art reference to teaching the limitations recited in the claims. Itaya in Figure 1 teaches a power distribution system voltage control system wherein Itaya teaches a control method to control the alternating current power that is outputted to the power distribution grid. Figures 2-7 shows the control method applied to change the target voltage range. In Figure 3 Itaya teaches a voltage detection unit (60), a voltage target value generation unit (61), and a correction unit (63). However, Itaya fails to teach the power conversion device converting from DC/AC, the functionality of the voltage target value generation unit as recited in the claims and the command unit. 
Martin (US 2021/0288499) teaches a method of operating a power distribution system. Martin teaches a power conversion system (Figure 1), comprising an automatic voltage 
Johnson (US 2012/0235498) teaches an automatic voltage regulation for photovoltaic systems. Johnson teaches a deadband function can be added to the control method of controlling the inverters in Figure 4. The deadband function allows for a voltage value to vary within a range without adjusting the control signal. 
Yoneda (US 2012/0134191) teaches a power converting apparatus and a grid interconnection system. Yoneda teaches a DC/AC converter and the respective controller for the controller in Figures 1-2. Yoneda teaches that the controller controls the switching of the converter based on target values that are set within the controller. 
Shao (US 2014/0175887) teaches a system and method for voltage regulation of a renewable energy plant. 
Toki (US 2008/0157728) teaches a reactive power control apparatus and a reactive power compensator. 
Itoh (US 2019/0334454) teaches a DC/AC inverter circuit that is controlled based on voltage command values that are generated based on the voltage/current detection values. 
Watanabe (“Control Method for voltage Regulator Based on Estimated Amount of Photovoltaic Generation Power”) teaches a voltage control method for a step voltage regulator based on voltage band control. 
Jintsugawa (JP 2018196182A) teaches a control device of a reactive power compensation apparatus capable of immediately suppressing variations in the voltage due to a change within the condition of the power system through adjustment of a control parameter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839      




                                                                                                                                                                                                  
	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839